DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is in response to the Applicant’s communication dated 12/18/2020.
Claims 1 and 3-8 have been submitted for examination.

INFORMATION DISCLOSURE STATEMENT
No additional information disclosure statement (IDS) has been submitted with the instant application.

PRIORITY
The instant application, filed 09/05/2018, claims foreign priority to JP 2017-197717, filed 10/11/2017.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was provided by the Applicant’s Representative, B. Graham Nelson.
The Examiner’s Amendment is as follows:


	a hardware processor configured to:
		receive, from a first user authorized to access a resource, an access control setting applicable to a second user, the access control setting being set within an authority of the first user;
		control to store an access token of the first user on a storing unit;
		receive, in response to a successful authentication of the second user, an access permission request for the resource from the second user;
		notify, in response to the access permission request being received from the second user, the first user that the access permission request has been received; and
		request, when what is requested in the access permission request is allowed by the access control setting, the resource to execute a process according to the access permission request, wherein 
	the access token of the first user is used to request the resource to execute the process, and
	the access token is issued in response to the first user responding to the notification.

	3. 	(Canceled)  

	4. 	(Amended)  The information processing apparatus according to [[claim 3]] claim 1, wherein 
	the hardware processor is further configured to:


	8. 	(Amended) A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising:
	receiving an access control setting set by a first user authorized to access a resource, the access control setting being applicable to a second user and set within an authority of the first user;
	controlling to store an access token of the first user on a storing unit;
	receiving, in response to a successful authentication of the second user, an access permission request for the resource from the second user;
	notifying, in response to the access permission request being received from the second user, the first user that the access permission request has been received; and
	requesting, when the access permission request is requesting what is allowed by the access control setting, the resource to execute a process according to the access permission request, wherein 
	the access token of the first user is used to request the resource to execute the process, and
	the access token is issued in response to the first user responding to the notification.

ALLOWED CLAIMS
Claims 1 and 4-8 of the instant application are allowed.

REASONS FOR ALLOWANCE
Independent Claims 1 and 8 are allowable based on the remarks and amendments to the Claims. As per Claim 1, the following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of Claim 1 is the combination of limitations recited, including “to store an access token of the first user on a storing unit; notify, in response to the access permission request being received from the second user, the first user that the access permission request has been received, wherein the access token of the first user is used to request the resource to execute the process, and the access token is issued in response to the first user responding to the notification the access token is issued in response to the first user responding to the notification”.

The concept of receiving, from a first user authorized to access a resource, an access control setting applicable to a second user, the access control setting set within an authority of the first user, as recited in Claim 1, is disclosed in cited prior art reference U.S. PGPub No. 2005/0187937 (Kawabe). However, the cited reference fails to teach or suggest receiving, in response to a successful authentication of the second user, an access permission request.
During the course of examination, the Examiner found these additional references:
D. Hardt, "OAuth 2.0 Authorization Framework", 2012 (Hardt) teaches receiving, in response to a successful authentication of the second user, an access permission request. However, the cited reference fails to at least teach or suggest to store an access token of the first user on a storing unit; notify, in response to the access permission request being received from the second user, the first user that the access permission request has been received, wherein the access token of the first user is used to request the resource to execute the process, and the access token is issued in response to the first user responding to the notification the access token is issued in response to the first user responding to the notification, as recited in Claim 1.
U.S. PGPub No. 2016/0085488 (Otake) teaches to delete the access token from the storing unit if a predetermined period of time has passed. However, the cited reference 
U.S. PGPub No. 2018/0300471 (Jain) teaches a predetermined period of time has passed since the access token was last used. However, the cited reference also fails to at least teach or suggest to store an access token of the first user on a storing unit; notify, in response to the access permission request being received from the second user, the first user that the access permission request has been received, wherein the access token of the first user is used to request the resource to execute the process, and the access token is issued in response to the first user responding to the notification the access token is issued in response to the first user responding to the notification, as recited in Claim 1.
U.S. PGPub No. 2015/0169266 (Iwasaki) teaches requesting, if the access permission request is received before a predetermined period of time has passed since an occurrence of an event, the resource to execute the process according to the access permission request. However, the cited reference also fails to at least teach or suggest to store an access token of the first user on a storing unit; notify, in response to the access permission request being received from the second user, the first user that the access permission request has been received, wherein the access token of the first user is used to request the resource to execute the process, and the access token is issued in response to the first user responding to the notification the access token is issued in response to the first user responding to the notification, as recited in Claim 1.
U.S. PGPub No. 2019/0253255 (Mani) teaches an access control device that may enable a user device to gain access to a secure area or resource during a particular time duration. However, the cited reference also fails to at least teach or suggest to store an 
U.S. PGPub No. 2016/0112429 (Sundaresan) teaches a processing device determines a role associated with the user account, and additionally determines access permissions to one or more resources based on the role. However, the cited reference also fails to at least teach or suggest to store an access token of the first user on a storing unit; notify, in response to the access permission request being received from the second user, the first user that the access permission request has been received, wherein the access token of the first user is used to request the resource to execute the process, and the access token is issued in response to the first user responding to the notification the access token is issued in response to the first user responding to the notification, as recited in Claim 1.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art.
While the prior art combination does disclose receiving, from a first user authorized to access a resource, an access control setting applicable to a second user, the access control setting set within an authority of the first user, no reasonable combination of arts teaches all of the cited limitations, in combination with the rest of the limitations recited in the independent claim, in a way that would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.
Additional search does not yield any other specific references that, either singularly or in combination with previous cited references, would result in reasonable and proper rejections to all of the 
The Applicant’s amendments, in combination with the Examiner’s Amendment above, have overcome the pending objections and prior art rejections. 
Therefore, independent Claim 1 is considered to be allowable. Claims 4-7 depend on the aforementioned independent claim, and therefore also allowed.
Independent Claim 8 recites limitations comparable to those discussed above with respect to independent Claim 1 and therefore is also considered allowable.
Therefore, all of the previous objections and rejections have been removed, and the current Claims 1 and 4-8 are in condition for allowance.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited, for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W CRUZ-FRANQUI whose telephone number is (313)446-6571.  The examiner can normally be reached on M-F 5:30-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD W CRUZ-FRANQUI/Examiner, Art Unit 2498                                                                                                                                                                                                        
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498